      Case 1:16-cv-00752-LJV-HBS Document 26 Filed 10/05/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 MELISSA A. WALKER,

               Plaintiff,

        v.                                                   16-CV-752-LJV-HBS
                                                             DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

           Defendant.
___________________________________


       The plaintiff, Melissa A. Walker, is a prevailing party in this social security

benefits action. On August 13, 2020, her counsel moved for attorney’s fees under

42 U.S.C. § 406(b)(1)(A). Docket Item 25. The defendant has not responded to the

motion, and the time to do so has passed. See L. R. Civ. P. 5.5(g)(4) (“Within thirty (30)

days of service of [a] petition [under § 406(b)], the defendant shall file a response or

notice of no response to the petition.”).

       Section 406(b)(1)(A) provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due
       benefits to which the claimant is entitled by reason of such judgment, and
       the Commissioner of Social Security may, notwithstanding the provisions of
       section 405(i) of this title, but subject to subsection (d) of this section, certify
       the amount of such fee for payment to such attorney out of, and not in
       addition to, the amount of such past-due benefits. In case of any such
       judgment, no other fee may be payable or certified for payment for such
       representation except as provided in this paragraph.

       Walker was awarded $74,376.50 in past-due benefits. Docket Item 25-1 at 3.

Her counsel seeks $18,594.12 in fees, which is 25% of the past-due benefits and is
      Case 1:16-cv-00752-LJV-HBS Document 26 Filed 10/05/20 Page 2 of 3




consistent with the contingent-fee agreement that provides for attorney’s fees in the

amount of 25% of any recovery. Docket Item 25-1 at 6-7.

       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall. 1 Id. The $18,594.12 fee request is therefore

granted under 42 U.S.C. § 406(b)(1)(A).

       By stipulation approved and ordered on April 6, 2018, this Court previously

awarded Walker’s counsel $6,000.12 in fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d). Docket Items 23, 24. Because the fees granted above

exceed the EAJA fees, Walker’s counsel must refund the EAJA fees to her. See Wells

v. Bowen, 855 F.2d 37, 42 (2d Cir. 1988).




       1
       While the fee here constitutes an hourly rate of over $600—high by Western
New York standards—the precedent cited in counsel’s fee application and the incentive
necessary for counsel to take contingency-fee cases weigh in favor of approving the fee
here. See Gisbrecht, 535 U.S. at 808 (noting that “a record of the hours spent
representing the claimant” can be used by the court “as an aid to [its] assessment of the
reasonableness of the fee yielded by the fee agreement”).

                                             2
       Case 1:16-cv-00752-LJV-HBS Document 26 Filed 10/05/20 Page 3 of 3




                                         ORDER


         In light of the above,

         IT IS HEREBY ORDERED that the plaintiff’s motion for attorney’s fees under

42 U.S.C. § 406(b)(1)(A) in the amount of $18,594.12, Docket Item 25, is GRANTED;

and it is further

         ORDERED that Walker’s counsel shall refund the $6,000.12 in EAJA fees to

Walker within 14 days of the entry date of this decision and order.



         SO ORDERED.

Dated:          October 5, 2020
                Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            3
